Name: COUNCIL REGULATION (EC) No 850/95 of 6 April 1995 amending Regulation (EC) No 3366/94 laying down for 1995 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 20. 4. 95 | EN | Official Journal of the European Communities No L 86/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 850/95 of 6 April 1995 amending Regulation (EC) No 3366/94 laying down for 1995 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries an aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3366/94 (2), establishing a limit for the total catches of Greenland halibut in NAFO Sub-areas 2 and 3, is subject to a 48-hour catch reporting system ; Whereas the Fisheries Commission of NAFO, at a special meeting from 30 January to 1 February 1995, proposed an allocation of the total allowable catch (TAC) for Green ­ land halibut for 1995 ; Whereas the Council decided to present an objection to this allocation, on the basis of Article XII.l of the NAFO Convention ; Whereas, in accordance with the objection to the alloca ­ tion decided by NAFO, it is necessary to establish an autonomous Community quota limiting Community catches of Greenland halibut in the Regulatory Area for 1995 : Whereas the magnitude of this autonomous quota should be in accordance with the criteria expressed by the Community in NAFO, which are based on recent recorded catches ; Whereas this autonomous quota should respect the conservation measure established for this resource, namely, the TAC of 27 000 tonnes ; whereas to this end, it is necessary to provide for the possibility of stopping the fishery once the TAC has been reached, even before the autonomous quota is exhausted ; whereas it is neces ­ sary to maintain the 48-hour catch reporting system to ensure compliance with the TAC, HAS ADOPTED THIS REGULATION : Article 1 Annex I of Regulation (EC) No 3366/94 shall be replaced by the Annex to this Regulation. Article 2 All catches by Member States during 1995, prior to the adoption of this Regulation, should be counted aganist the quota established in the Annex. Article 3 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 April 1995. For the Council The President J. PUECH (') OJ No L 389, 31 . 12. 1992, p. 1 . M OJ No L 363, 31 . 12. Ã 994, p. 60. No L 86/2 EN Official Journal of the European Communities 20 . 4. 95 ANNEX ANNEX I Stock Member State 1995 quota(tonnes) Species Geographicalregion Zone Cod North West Atlantic NAFO 2J3KL Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member Sates EC total 0 Cod North West Atlantic NAFO 3NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States EC total 0 Cod North West Atlantic NAFO 3M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States 513 1 574 221 2 155 1 022 EC total 5 485 20. 4. 95 I EN I Official Journal of the European Communities No L 86/3 Stock Member State 1995 quota (tonnes) Species Geographicalregion Zone Atlantic redfish North West Atlantic NAFO 3M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States I EC total 4 030 Atlantic redfish North West Atlantic NAFO 3LN Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States 476 I EC total 476 American plaice North West Atlantic NAFO 3M (&gt;) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States \ EC total 0 (') There will be no direct fishing on this species, which will be caught only as a by-catch, without prejudice to the rules set out in Article 4 (3) hereof. No L 86/4 I EN I Official Journal of the European Communities 20 . 4. 95 Stock Member State 1995 quota (tonnes)Species Geographicalregion Zone American plaice North West Atlantic NAFO 3LNO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States I EC total 0 Yellowtail flounder North West Atlantic NAFO 3LNO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States I EC total 0 Witch flounder North West Atlantic NAFO 3NO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States I EC total 0 (') There will be not direct fishing on this species, which will be caught only as a by-catch, without prejudice to the rules set out in Article 4 (3) hereof. 20 . 4. 95 I EN I Official Journal of the European Communities No L 86/5 Stock Member State 1995 quota (tonnes)Species Geographicalregion Zone Capelin North West Atlantic NAFO 3NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States I I EC total 0 Squid North West Atlantic NAFO subzones 3 + 4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States I EC total p.m. Greenland halibut North West Atlantic NAFO subzones 2 + 3 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States I \ EC total 18 630 (') (') This quota is subject to compliance with the TAC of 27 000 tonnes established for this stock. Upon exhaustion of the TAC, the directed fishery for this stock shall be stopped irrespective of the level of catches. No L 86/6 I EN I Official Journal of the European Communities 20 . 4. 95 Stock Member State 1995 quota(tonnes) Species Geographicalregion Zone Shrimp North West Atlantic NAFO 3LNOC) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States EC total 0 (') There will be no direct fishing on this species, which will be caught only as a by-catch, without prejudice to the rules set out in Article 4 (3 ) hereof.